UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: October 31 Date of reporting period: April 30, 2009 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended April 30, 2009 Average annual returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Six Since Class date 1-year 5-year 10-year inception months 1-year 5-year 10-year inception A 8-4-03 30.20 0.77  1.93 7.73 30.20 3.80  11.57 B 8-4-03 30.72 0.69  2.09 8.01 30.72 3.39  12.62 C 8-4-03 27.76 0.33  2.27 12.12 27.76 1.62  13.75 I 1 8-4-03 26.31 0.61  3.22 13.65 26.31 3.10  19.94 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses are as follows: Class A  1.38%, Class B  2.05%, Class C  2.05% and Class I  0.95%. Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  2.24%, Class B  2.94%, Class C  2.94% and Class I  1.62%. The Funds semiannual operating expenses will likely vary throughout the period and from year to year. Expenses for the current fiscal year may be higher than those shown above for one or more of the following reasons: (i) a significant decrease in average net assets may result in a higher advisory fee rate if advisory fee breakpoints are not achieved; (ii) a significant decrease in average net assets may result in an increase in the expense ratio because certain fund expenses do not decrease as asset levels decrease; or (iii) the termination of voluntary expense cap reimbursements and/or fee waivers, as applicable. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Funds performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors, as described in the Funds Class I share prospectus. 6 Mid Cap Equity Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Mid Cap Equity Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Standard & Poors MidCap 400/Citigroup Growth Index. With maximum Class Period beginning Without sales charge sales charge Index B 8-4-03 $11,350 $11,262 $11,922 C 2 8-4-03 11,375 11,375 11,922 I 3 8-4-03 11,994 11,994 11,922 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C and Class I shares, respectively, as of April 30, 2009. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors MidCap 400/Citigroup Growth Index is an unmanaged index comprised of stocks representing approximately half of the S&P MidCap Index that have been identified as being on the growth end of the growth-value spectrum. It is not possible to invest directly in an index. Index figures do not reflect sales charges or direct expenses, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors, as described in the Funds Class I share prospectus. Semiannual report | Mid Cap Equity Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on November 1, 2008 with the same investment held until April 30, 2009. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A $1,000.00 $1,134.40 $7.30 Class B 1,000.00 1,130.10 10.83 Class C 1,000.00 1,131.20 10.46 Class I 1,000.00 1,136.50 5.19 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at April 30, 2009, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Mid Cap Equity Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on November 1, 2008, with the same investment held until April 30, 2009. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 11-1-08 on 4-30-09 period ended 4-30-09 1 Class A $1,000.00 $1,018.00 $6.90 Class B 1,000.00 1,014.60 10.24 Class C 1,000.00 1,015.00 9.89 Class I 1,000.00 1,019.90 4.91 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.38%, 2.05%, 1.98%, and 0.98% for Class A, Class B, Class C and Class I shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). Semiannual report | Mid Cap Equity Fund 9 Portfolio summary Top 10 holdings 1 InterOil Corp. 3.7% Concur Technologies, Inc. 2.5% Penn National Gaming, Inc. 3.3% Inverness Medical Innovations, Inc. 2.4% VistaPrint Ltd. 3.0% GameStop Corp. (Class A) 2.2% iShares S&P MidCap 400 Index Fund 3.0% Amphenol Corp. (Class A) 2.2% Bally Technologies, Inc. 2.5% Salesforce.com, Inc. 2.1% Sector composition Information technology 23% Energy 10% Health care 17% Materials 5% Financials 15% Consumer staples 2% Consumer discretionary 15% Telecommunication services 1% Industrials 12% 1 As a percentage of net assets on April 30, 2009. Excludes cash and cash equivalents. 2 As a percentage of net assets on April 30, 2009. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Mid Cap Equity Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 4-30-09 (unaudited) Issuer Shares Value Common stocks 94.94% (Cost $18,888,819) Air Freight & Logistics 1.13% Expeditors International Washington, Inc. 5,637 195,660 Airlines 2.76% JetBlue Airways Corp. (I) 29,543 145,647 Ryanair Holdings PLC, SADR (I) 12,060 329,841 Apparel, Accessories & Luxury Goods 0.71% Under Armour, Inc. (Class A)(I)(L) 5,170 121,702 Application Software 4.50% Concur Technologies, Inc. (I) 15,596 422,184 Salesforce.com, Inc. (I)(L) 8,283 354,595 Asset Management & Custody Banks 2.54% Eaton Vance Corp. 7,855 214,991 SEI Investments Co. 15,973 224,101 Automotive Retail 1.29% Carmax, Inc. (I) 7,191 91,757 OReilly Automotive, Inc. (I) 3,382 131,391 Biotechnology 2.44% BioMarin Pharmaceutical, Inc. (I) 16,156 207,766 Onyx Pharmaceuticals, Inc. (I) 4,441 115,022 Vertex Pharmaceuticals, Inc. (I) 3,200 98,624 Casinos & Gaming 6.26% Bally Technologies, Inc. (I) 16,430 430,138 Penn National Gaming, Inc. (I) 16,812 571,944 WMS Industries, Inc. (I) 2,457 78,894 Coal & Consumable Fuels 0.93% Alpha Natural Resources, Inc. (I) 7,823 160,215 Communications Equipment 1.40% Harris Corp. 7,881 241,001 Computer & Electronics Retail 2.21% GameStop Corp. (Class A)(I) 12,661 381,856 Computer Storage & Peripherals 0.58% Seagate Technology 12,363 100,882 Construction Materials 1.09% Martin Marietta Materials, Inc. (L) 2,240 188,227 See notes to financial statements Semiannual report | Mid Cap Equity Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Data Processing & Outsourced Services 2.46% Euronet Worldwide, Inc. (I) 19,446 314,636 Lender Processing Services, Inc. 3,818 109,424 Diversified Chemicals 0.46% FMC Corp. 1,643 80,063 Education Services 1.34% Devry, Inc. 5,428 231,016 Electronic Components 2.16% Amphenol Corp. (Class A) 11,000 372,240 Electronic Equipment & Instruments 1.45% Agilent Technologies, Inc. (I) 5,374 98,129 Itron, Inc. (I) 3,326 152,996 Fertilizers & Agricultural Chemicals 0.98% CF Industries Holdings, Inc. 2,350 169,317 Gold 0.58% Randgold Resources, Ltd., ADR 2,085 100,914 Health Care Equipment 7.31% Gen-probe, Inc. (I) 5,058 243,593 Hologic, Inc. (I) 17,096 254,047 ResMed, Inc. (I) 7,573 291,182 St. Jude Medical, Inc. (I) 3,110 104,247 Thoratec Corp. (I) 8,125 236,112 Varian Medical Systems, Inc. (I) 3,950 131,812 Health Care Facilities 1.30% Psychiatric Solutions, Inc. (I) 11,547 223,896 Health Care Supplies 2.44% Inverness Medical Innovations, Inc. (I) 13,040 421,062 Home Entertainment Software 0.71% Electronic Arts, Inc. (I) 6,028 122,670 Independent Power Producers & Energy Traders 0.73% NRG Energy, Inc. (I) 7,048 126,723 Industrial Gases 0.75% Airgas, Inc. 3,000 129,360 Industrial Machinery 1.79% Flowserve Corp. 2,425 164,657 Valmont Industries, Inc. 2,269 144,717 Insurance Brokers 1.12% AON Corp. 4,585 193,487 Integrated Oil & Gas 3.66% InterOil Corp. (I)(L) 19,585 632,400 Internet Software & Services 3.69% Baidu, Inc., SADR (I) 504 117,382 VistaPrint, Ltd. (I) 15,140 520,059 Life & Health Insurance 0.70% Prudential Financial, Inc. 4,157 120,054 See notes to financial statements 12 Mid Cap Equity Fund | Semiannual report F I N A N C I A LS T A T E M E N T S Issuer Shares Value Life Sciences Tools & Services 1.58% Covance, Inc. (I) 2,716 106,685 QIAGEN NV (I) 10,059 165,772 Oil & Gas Equipment & Services 2.41% Core Laboratories NV 2,853 237,455 IHS, Inc. (Class A)(I) 4,300 177,848 Oil & Gas Exploration & Production 2.80% Denbury Resources, Inc. (I) 9,560 155,637 Range Resources Corp. 4,008 160,200 Southwestern Energy Co. (I) 4,655 166,928 Personal Products 0.66% Alberto-Culver Co. 5,094 113,545 Pharmaceuticals 1.74% Mylan, Inc. (I) 11,485 152,176 Shire PLC, ADR 3,954 147,366 Property & Casualty Insurance 0.85% Axis Capital Holdings, Ltd. 5,926 146,017 Railroads 0.73% Kansas City Southern (I) 8,260 125,965 Regional Banks 1.09% Cullen/Frost Bankers, Inc. 4,002 188,454 Research & Consulting Services 3.54% FTI Consulting, Inc. (I) 5,559 305,078 Stantec, Inc. (I) 13,860 305,474 Restaurants 1.57% Chipotle Mexican Grill, Inc. (Class A)(I)(L) 3,341 270,922 Security & Alarm Services 1.18% Corrections Corp. of America (I) 14,358 202,878 Semiconductor Equipment 1.88% Lam Research Corp. (I) 11,620 323,966 Semiconductors 4.12% Atheros Communications (I) 9,673 166,569 Broadcom Corp. (Class A)(I) 9,874 228,978 Nvidia Corp. (I) 7,250 83,230 Silicon Laboratories, Inc. (I) 6,987 232,388 Soft Drinks 1.80% Hansen Natural Corp. (I) 7,639 311,366 Specialized Finance 1.58% IntercontinentalExchange, Inc. (I) 3,109 272,348 Specialty Stores 1.72% PetSmart, Inc. 12,968 296,708 Steel 1.82% Cliffs Natural Resources, Inc. 4,830 111,380 Steel Dynamics, Inc. 16,254 202,362 Trucking 1.15% J.B. Hunt Transport Services, Inc. 7,040 197,965 See notes to financial statements Semiannual report | Mid Cap Equity Fund 13 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Wireless Telecommunication Services 1.25% American Tower Corp. (Class A)(I) 6,820 216,603 Investment Companies 2.96% (Cost $502,068) Investment Companies 2.96% iShares S&P MidCap 400 Index Fund 9,148 510,916 Interest Issuer rate Shares Value Short-term investments 12.84% (Cost $2,215,703) Cash Equivalents 8.20% John Hancock Cash Investment Trust (T)(W) 0.7696% (Y) 1,415,703 1,415,703 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. Government Agency 4.64% Federal Home Loan Bank, Discount Note Zero 05-01-09 AAA $800 800,000 Total investments (Cost $21,606,590)  110.74% Liabilities in excess of other assets (10.74%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors rating are not available unless indicated otherwise. (I) Non-income producing security. (L) All or a portion of this security is on loan as of April 30, 2009. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yield as of April 30, 2009.  At April 30, 2009, the aggregate cost of investment securities for federal income tax purposes was $21,740,334. Net unrealized depreciation aggregated $2,628,819, of which $1,037,721 related to appreciated investment securities and $3,666,540 related to depreciated investment securities. See notes to financial statements 14 Mid Cap Equity Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-09 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $20,190,887) including $1,420,254 of securities loaned (Note 2) $17,695,812 Investments in affiliated issuers, at value (Cost $1,415,703) (Note 2) 1,415,703 Total investments, at value (Cost $21,606,590) Cash 98,200 Receivable for investments sold 137,971 Receivable for fund shares sold 92,108 Dividends and interest receivable 3,534 Receivable for security lending income 4,527 Receivable due from adviser 17,641 Other receivables and prepaid assets 8,391 Total assets Liabilities Payable for investments purchased 749,614 Payable for fund shares repurchased 807 Payable upon return of securities loaned (Note 2) 1,415,703 Payable to affiliates Accounting and legal services fees 1,031 Transfer agent fees 7,579 Distribution and service fees 6,225 Trustees fees 1,809 Other liabilities and accrued expenses 33,094 Total liabilities Net assets Capital paid-in $36,476,782 Distributions in excess of net investment income (62,164) Accumulated net realized loss on investments and options written (16,661,518) Net unrealized depreciation on investments (2,495,075) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value. Class A ($11,548,933 ÷ 1,255,379 shares) $9.20 Class B ($3,216,835 ÷ 363,024 shares) 1 $8.86 Class C ($2,146,521 ÷ 241,811 shares) 1 $8.88 Class I ($345,736 ÷ 36,734 shares) $9.41 Maximum offering price per share Class A (net asset value per share ÷ 95%) 2 $9.68 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Semiannual report | Mid Cap Equity Fund 15 F I N A N C I A LS T A T E M E N T S Statement of operations For the period ended 4-30-09 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $32,733 Securities lending 22,010 Income from affiliated issuers 740 Interest 45 Less foreign taxes withheld (204) Total investment income Expenses Investment management fees (Note 6) 58,414 Distribution and service fees (Note 6) 39,211 Transfer agent fees (Note 6) 45,091 State registration fees 3,960 Printing and postage fees 10,556 Professional fees 28,548 Custodian fees 5,085 Registration and filing fees 13,669 Accounting and legal services fees (Note 6) 1,066 Trustees fees 719 Proxy fees 4,630 Miscellaneous 1,880 Total expenses Less expense reductions (Note 6) (96,294) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized gain (loss) on Investments (2,449,214) Options written 7,952 Change in net unrealized appreciation (depreciation) of investments 4,440,925 Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 11-1-08 to 4-30-09. See notes to financial statements 16 Mid Cap Equity Fund | Semiannual report F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Year ended ended 4-30-09 1 10-31-08 Increase (decrease) in net assets From operations Net investment loss ($61,211) ($226,442) Net realized loss (2,441,262) (6,995,677) Change in net unrealized appreciation (depreciation) 4,440,925 (8,654,301) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net realized gain Class A  (234,783) Class B  (93,984) Class C  (52,704) Class I  (3,188) Total distributions  From Fund share transactions (Note 7) Total increase (decrease) Net assets Beginning of period 15,730,348 25,138,269 End of period Distribution in excess of net investment income 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. See notes to financial statements Semiannual report | Mid Cap Equity Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 10-31-04 2 Per share operating performance Net asset value, beginning ofperiod Net investment loss 3 (0.02) (0.07) (0.13) 4 (0.08) (0.08) (0.06) Net realized andunrealized gain (loss) oninvestments 1.11 (7.41) 3.51 1.38 2.38 0.50 Total from investment operations Less distributions From netrealized gain  (0.23) (0.50) (1.74) (0.53) (0.18) Net asset value, end ofperiod Total return (%) Ratios andsupplemental data Net assets, end ofperiod (inmillions) $12 $10 $15 $3 $2 $2 Ratios (as a percentage ofaverage netassets): Expenses before reductions 2.69 7 2.08 2.94 4.25 2.97 2.42 Expenses netof all fee waivers 1.38 7 1.34 1.39 1.38 1.20 1.20 Expenses netof all fee waivers andcredits 1.38 7 1.34 1.39 1.38 1.20 1.20 Net investment loss (0.62) 7 (0.60) (0.88) 4 (0.66) (0.65) (0.56) Portfolio turnover (%) 36 115 64 8 47 63 46 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based onthe average ofthe shares outstanding. 4 Net investment loss per share andratio ofnet investment loss toaverage netassets reflects a special dividend received by the Fund which amounted to$0.01 per share and0.05% ofclasss average netassets. 5 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Annualized. 8 Excludes merger activity. See notes to financial statements 18 Mid Cap Equity Fund | Semiannual report F I N A N C I A LS T A T E M E N T S CLASS B SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 10-31-04 2 Per share operating performance Net asset value, beginning ofperiod Net investment loss 3 (0.05) (0.16) (0.22) 4 (0.17) (0.14) (0.12) Net realized andunrealized gain (loss) oninvestments 1.07 (7.19) 3.44 1.38 2.36 0.51 Total from investment operations Less distributions From netrealized gain  (0.23) (0.50) (1.74) (0.53) (0.18) Net asset value, end ofperiod Total return (%) Ratios andsupplemental data Net assets, end ofperiod (inmillions) $3 $4 $6 $1  7  7 Ratios (as a percentage ofaverage netassets): Expenses before reductions 3.38 8 2.82 3.61 4.92 3.42 2.87 Expenses netof all fee waivers 2.05 8 2.06 2.06 2.05 1.65 1.65 Expenses netof all fee waivers andcredits 2.05 8 2.06 2.06 2.05 1.65 1.65 Net investment loss (1.29) 8 (1.33) (1.57) 4 (1.35) (1.10) (1.01) Portfolio turnover (%) 36 115 64 9 47 63 46 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based onthe average ofthe shares outstanding. 4 Net investment loss per share andratio ofnet investment loss toaverage netassets reflects a special dividend received by the Fund which amounted to$0.01 per share and0.05% ofclasss average netassets. 5 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Less than $500,000. 8 Annualized. 9 Excludes merger activity. CLASS C SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 10-31-04 2 Per share operating performance Net asset value, beginning ofperiod Net investment loss 3 (0.05) (0.15) (0.21) 4 (0.16) (0.14) (0.12) Net realized andunrealized gain (loss) oninvestments 1.08 (7.19) 3.42 1.38 2.36 0.51 Total from investment operations Less distributions From netrealized gain  (0.23) (0.50) (1.74) (0.53) (0.18) Net asset value, end ofperiod Total return (%) Ratios andsupplemental data Net assets, end ofperiod (inmillions) $2 $2 $3  7  7  7 Ratios (as a percentage ofaverage netassets): Expenses before reductions 3.38 8 2.73 3.55 4.85 3.42 2.87 Expenses netof all fee waivers 1.98 8 1.98 2.00 1.98 1.65 1.65 Expenses netof all fee waivers andcredits 1.98 8 1.98 2.00 1.98 1.65 1.65 Net investment loss (1.22) 8 (1.26) (1.51) 4 (1.51) (1.10) (1.01) Portfolio turnover (%) 36 115 64 9 47 63 46 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based onthe average ofthe shares outstanding. 4 Net investment loss per share andratio ofnet investment loss toaverage netassets reflects a special dividend received by the Fund which amounted to$0.01 per share and0.05% ofclasss average netassets. 5 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Less than $500,000. 8 Annualized. 9 Excludes merger activity. See notes to financial statements Semiannual report | Mid Cap Equity Fund 19 F I N A N C I A LS T A T E M E N T S CLASS I SHARES Periodended 4-30-09 1 10-31-08 10-31-07 10-31-06 10-31-05 2 10-31-04 2 Per share operating performance Net asset value, beginning ofperiod Net investment loss 3 (0.01) (0.03) (0.05) 4 (0.03) (0.04) (0.03) Net realized andunrealized gain (loss) oninvestments 1.14 (7.56) 3.55 1.40 2.38 0.52 Total from investment operations Less distributions From netrealized gain  (0.23) (0.50) (1.74) (0.53) (0.18) Net asset value, end ofperiod Total return (%) Ratios andsupplemental data Net assets, end ofperiod (inmillions)  7  7  7  7  7  7 Ratios (as a percentage ofaverage netassets): Expenses before reductions 1.95 8 1.60 3.03 3.81 2.67 2.12 Expenses netof all fee waivers 0.98 8 0.95 0.95 0.94 0.90 0.90 Expenses netof all fee waivers andcredits 0.98 8 0.95 0.95 0.94 0.90 0.90 Net investment loss (0.17) 8 (0.21) (0.39) 4 (0.23) (0.35) (0.26) Portfolio turnover (%) 36 115 64 9 47 63 46 1 Semiannual period from 11-1-08 to 4-30-09. Unaudited. 2 Audited by previous Independent Registered Public Accounting Firm. 3 Based onthe average ofthe shares outstanding. 4 Net investment loss per share andratio ofnet investment loss toaverage netassets reflects a special dividend received by the Fund which amounted to$0.01 per share and0.05% ofclasss average netassets. 5 Assumes dividend reinvestment anddoes not reflect the effect ofsales charges. 6 Total returns would have been lower had certain expenses not been reduced during the periods shown. 7 Less than $500,000. 8 Annualized. 9 Excludes merger activity. See notes to financial statements 20 Mid Cap Equity Fund | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock Mid Cap Equity Fund (the Fund) is a diversified series of John Hancock Series Trust, an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Board of Trustees has authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C and Class I shares. Class A, Class B and Class C shares are open to all retail investors. Class I shares are offered without any sales charge to various institutional and certain individual investors. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. John Hancock Advisers, LLC (the Adviser) and other affiliates of John Hancock Life Insurance Company (JHLICO) owned 280,350 shares, 13,772 shares, 13,760 shares and 12,001 shares of beneficial interest of Class A, Class B, Class C and Class I, respectively, of the Fund on April 30, 2009. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation Investments are stated at value as of the close of the regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
